DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/22 has been entered.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 5, 10, 17 and 19 have been amended. 
		Claims: 2-4, 6-9, 11-16, 18 and 20 have not been amended. 



Claim Objections
Claim 8 is objected to because of the following informalities:  

Claim 8 recites “… is below a threshold a received signal strength indicator (RSSI) level, …” which recites “a” in between “threshold” and “received signal strength indication” which is grammatically confusing due to the incorrect sentence structure and appears to be a typographical error as similar claim 16 recites “… is below a threshold received signal strength indicator (RSSI) level, …”.  For the purpose of the examination and the rejection provided below, the examiner will interpret claim 7 to recite as “… is below a threshold 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “… switch a communication connection from currently amended current access point within one of the 4G LTE communication network and the WiFi communication network respectively… ” which recites “currently amended current access point” but does not indicate as to what constitutes as a “currently amended current access point” and as such renders the claim indefinite as it is unclear to the examiner as to what said “currently amended” is directed towards.  
	A review of the applicant’s specification does not provide any resolution to the clarity issue as the applicant’s specification does not indicate as to what “currently amended current access point” is directed towards.  The closest support the examiner can find is present in independent claim 10 which recites similar switching limitations of “… switching a communication connection from a current base station or a current access point …” and as such for the purpose of the examination and the rejection provided below, the examiner will interpret claim 17 to recite “… switch a communication connection from  a current base station or a current access point within one of the 4G LTE communication network and the WiFi communication network respectively… ”.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Patent Publication 2021/0160720 herein after referenced as Chiang) in view of Kim et al. (US Patent Publication 2016/0165570 herein after referenced as Kim).

Regarding claim 1, Chiang discloses:
An information handling system, comprising: a processor and controller; a memory device; (Chiang, Fig. 8 & [0072]-[0073] discloses a mobile device (i.e. reads on information handling system) may include one or more processors and one or more forms of computer readable memory and discloses the computer-readable memory may also be described as computer storage media for storage of information such as computer readable instructions, data structures, program modules or other data; Chiang, [0034] discloses that the processes described in the disclosure are illustrated as a collection of blocks that represent operations and computer-executable instructions stored on one or more computer-readable storage media that when executed by one or more processors perform the recited operations).
a wireless network interface device; (Chiang, Fig. 8 & [0075] discloses the mobile device may further include communications interface (i.e. reads on wireless network interface) and the communications interface may facilitate transmitting and receiving wireless signals over any suitable wireless communications/data technology standard or protocol).
the processor or controller executing instructions of a location module to determine a location of the information handling system relative to base stations and access points within a 4G LTE communication network and a WiFi communication network (Chiang, Fig. 3 & [0042] discloses at block 306 of the process, logic of the mobile device (i.e. reads on information handling system) may determine using the accessed cell information whether there are any known cells (i.e. reads on base stations and access points within a 4G LTE communication network and a WiFi communication network) that are expected to be near (i.e. reads on relative location) the mobile device and the determination at block 306 can be accomplished in various ways such as comparing the current GPS location of the mobile device to geolocations that are specified in the cell information to see if there is a hit or matches and then determining if there is cells associated with the matching geolocation other than a serving cell of the mobile device and the GPS location of the mobile device may match a location if the current GPS location is less than or equal to a threshold distance (i.e. reads on relative location) from the geolocation and there may be multiple hits or matching geolocations if the logic of the mobile device is configured to identify geolocations within a predefined radius of the current GPS location of the mobile device; Chiang, Fig. 1 & [0023] discloses a plurality of cells distributed throughout the geographical area wherein a cell represents an access point such as a cell tower, base station, etc. and the coverage area by the access point and each cell may be associated with a particular radio access technology and an individual cell may be enabled by one or more types of access points such as an eNB that provides 4G LTE service (i.e. reads on 4G LTE communication network access point) and a gNB that provides 5G service; Chiang, [0076] discloses cell map component configured to receive or otherwise obtain, store and utilize cell information stored in the memory and the cell map component may include functionality for performing any of the other techniques and functionality described with respect to the mobile device such as the radio signal scans that are performed at various frequencies via the communication interface to discover available cells within communication range of the mobile device for example a WiFi radio chip may be used by the cell map component to scan for WiFi cells (i.e. reads on WiFi communication network access point) within communication range of the mobile device, a cellular radio chip may be utilized to scan for cellular based cells such as base stations, eNB cells, gNB cells, etc.; Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the cells disclosed in the invention includes WiFi cells, 4G LTE cells, etc. and that a determination is made between the current location of the mobile device relative to the location of the WiFi cells, 4G LTE cells, etc. within a geolocation in order to be able to determine a match).
the processor or controller executing instructions of a control management module to seek a 5G new radio (NR) access point by receiving, via the 4G LTE communication network or the WiFi communication network, data descriptive of a known, specific location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point; (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information (i.e. reads on data descriptive of a known, specific location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point) specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell (i.e. reads on seek a 5G new radio access point) and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell; Chiang, [0037] discloses the mobile device may receive the requested cell information (i.e. reads on receiving data descriptive) in a response from the remote system and the request and response may be transmitted over any suitable computer network and via any suitable access point such as a cell 100 (i.e. reads on via the 4G LTE communication network) or another wireless access point and the location specific cell information may include for individual geolocations of a set of geolocations, one or more of a radio technology associated with a cell, a cell identifier and previously observed signal strength of a radio signal from the cell; Chiang, [0025] discloses cell 100(2) may be a serving cell for a mobile device at the given moment and may represent an eNB that provides 4G LTE service; Chiang, [0057] discloses when the mobile device is at a given geolocation, the cell information may specify at least two cells that are associated with the geolocation and the cell information (i.e. reads on data descriptive) may indicate at least two bindings: one binding between the serving cell 100(2) and cell 100(2) and another binding between the serving cell 100(2) and cell 100(3) (i.e. reads on a known, specific location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point); Chiang, [0031] discloses the cell map conveys information regarding the whereabouts of cells that were observed by the mobile device by associating the cells with geolocations where the cells where observed and/or by associating and establishing a binding between multiple neighbor cells that may be observable from a common geolocation (i.e. reads on a known specific location); Chiang, [0067] discloses the serving cell may send to the mobile device a list of neighboring cells that are known to be within a threshold distance from the serving cell; Chiang, [0012] discloses the mobile device will attempt to attach to a serving cell and given a choice between multiple available cells, the mobile device will generally prefer to attach to the cell that employs the latest radio technology.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a mobile device would receive the cell map information from a serving cell access point such as a 4G LTE base station that includes geolocation information that includes the location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point which is utilized in searching for a 5G network).
the processor or controller executing instructions of the control management module to determine that the determined location of the information handling system is within a signal range distance to the known, specific location of the 5G NR access point before commencing scanning for 5G NR wireless links to save power consumption; the processor or controller executing instructions of a communication redirection module configured to commence scanning for the 5G NR access point and to determine signal level of the 5G NR access point after determining that the 5G NR access point is within the signal range distance; (Chiang, [0051] discloses because the mobile device can access cell information indicating that the mobile device should expect the RF signature of the cell to be available (i.e. reads on within a signal range distance to the known, specific location of the 5G NR access point) to the mobile device at its present location (i.e. reads on determined location of the information handling system), the mobile device is able to proactively scan at block 308 for the availability of the 5G coverage from the gNB cell (i.e. reads on commencing scanning for 5G NR wireless links); Chiang, [0019] discloses the techniques devices, and system described may allow one or more devices to conserve resources with respect to power resources (i.e. reads on to save power consumption); Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan (i.e. reads on commencing scanning for 5G NR wireless links) and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength (i.e. reads on determining signal level of the 5G NR access point), the mobile device may attach to the cell as a serving cell; Chiang, Fig. 3 & [0042] discloses at block 306 of the process, logic of the mobile device may determine using the accessed cell information whether there are any known cells that are expected to be near the mobile device and the determination at block 306 can be accomplished in various ways such as comparing the current GPS location of the mobile device to geolocations that are specified in the cell information to see if there is a hit or matches and then determining if there is cells associated with the matching geolocation other than a serving cell of the mobile device; Chiang, [0037] discloses the location specific cell information may include for individual geolocations of a set of geolocations, one or more of a radio technology associated with a cell, a cell identifier and previously observed signal strength of a radio signal from the cell.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile device utilizes the cell map information to determine whether the current mobile location is within the signal range RF signature of an expected 5G cell prior to performing scanning and determining the signal level to determine whether it exceeds the signal threshold).
 and the communication redirection module to switch a communication connection from the access point within one of the 4G LTE communication network or WiFi communication network to the 5G NR access point when the 5G NR wireless link signal level meets a sufficient threshold (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell (i.e. reads on switch a communication connection from the access point within one of the 4G LTE communication network or WiFi communication network to the 5G NR access point when the 5G NR wireless link signal level meets a sufficient threshold); Chiang, [0042] discloses at block 306, the logic of the mobile device may determine using the accessed cell information whether there are any known cells that are expected to be near the mobile device such as if the mobile device is attached to a serving cell (i.e. reads on 4G LTE communication network access point), the logic of the mobile device may determine whether its current GPS location matches a geolocation specified in the cell information; Chiang, [0025] discloses cell 100(2) may be a serving cell for a mobile device at the given moment and may represent an eNB that provides 4G LTE service (i.e. reads on 4G LTE communication network access point).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile device is initially attached to a serving cell such as a 4G LTE serving cell prior to switching and attaching to the new 5G cell that exceeds the signal threshold at its current location).
 Chiang discloses the mobile device determining its current location but fails to explicitly disclose the use of triangulation utilizing distance information in determining the location and therefore fails to disclose “determine a location of the information handling system relative to base stations and access points within a 4G LTE communication network and a WiFi communication network via distance estimation using a 4G LTE base station and a WiFi access point for location relative to the 4G base station and the WiFi access point”.
In a related field of endeavor, Kim discloses:
determine a location of the information handling system relative to base stations and access points within a 4G LTE communication network and a WiFi communication network via distance estimation using a 4G LTE base station and a WiFi access point for location relative to the 4G base station and the WiFi access point; (Kim, [0114] discloses the access device may use the location information of the gateway and cell towers (i.e. reads on base stations and access points within a 4G LTE communication network and a WiFi communication network) to triangulate (i.e. reads on via distance estimation) the location of the access device (i.e. reads on determine a location of the information handling system) and similar techniques may be used by other service providers to determine locations of WiFi gateways such as access points, routers or the like using a database of known locations of the gateways which may further be used to determine locations of other devices and the access device may use a combination of GPS, cellular or WiFi location data sources to determine verify or supplement its location;  Kim, [0120] discloses determine the locations by performing triangulation using the locations of the network devices and the distances thereto (i.e. reads on via distance estimation); Kim, [0091] discloses the access device may be a smart phone computing device, etc.; Kim, [0093] discloses a gateway may be referred to as a base station, an access point, Node B, etc.; Kim, [0324] discloses the gateway may include one or more wireless transceivers operable to transmit wireless signal 2510; Kim, [0326] discloses the wireless signals 2510 may be transmitted via a wireless network which may be any wireless network such as WiFi, LTE, etc.; Kim, [0162] discloses receiving updated location information of the access device, wherein the updated location information of the access device is updated over time; Kim, [0005] discloses the determined location may become more and more accurate over a period of time by continuously or periodically accessing location information from the one or more other devices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the location of the access device is determined utilizing triangulation to determine the distance to the gateways which includes a combination of the WiFi access points and LTE base stations).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chiang to incorporate the teachings of Kim for the purpose of verifying or supplementing the location determination (Kim, [0114]) and increasing accuracy for the determined location (Kim, [0005]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a location of a mobile device as taught by Chiang) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining a location of a mobile device, wherein the process includes utilizing triangulation comprising distance information to continuously determine the location as taught by Kim) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining a location of a mobile device (i.e. as taught by Chiang & Kim) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 2, Chiang in view of Kim discloses:
The information handling system of claim 1, further comprising a global positioning system (GPS) communicatively coupled to the location module to further determine the location of the information handling system (Chiang, Fig. 3 & [0042] discloses the mobile device and the determination at block 306 can be accomplished in various ways such as comparing the current GPS location of the mobile device to geolocations that are specified in the cell information to see if there is a hit or matches and then determining if there is cells associated with the matching geolocation other than a serving cell of the mobile device; Kim, [0114] discloses the access device may use a combination of GPS, cellular or WiFi location data sources to determine verify or supplement its location).
Regarding claim 3, Chiang in view of Kim discloses:
The information handling system of claim 1, further comprising the processor or controller executing instructions of a triangulation module to iteratively triangulate the determined location of the information handling system and provide location data updates to the location module of the information handling system (Kim, [0114] discloses the access device may use the location information of the gateway and cell towers to triangulate the location of the access device and similar techniques may be used by other service providers to determine locations of WiFi gateways such as access points, routers or the like using a database of known locations of the gateways which may further be used to determine locations of other devices and the access device may use a combination of GPS, cellular or WiFi location data sources to determine verify or supplement its location;  Kim, [0162] discloses receiving updated location information of the access device, wherein the updated location information of the access device is updated over time; Kim, [0005] discloses the determined location may become more and more accurate over a period of time by continuously or periodically accessing location information from the one or more other devices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the triangulation to determine the location is continuously and iteratively performed and updated over time to increase the accuracy). 
Regarding claim 4, Chiang in view of Kim discloses:
The information handling system of claim 1, wherein the location module receives location data of the determined location of the information handling system from a remote server via either an access point within the 4G LTE communication network or an access point within the WiFi communication network that the information handling system is currently communicatively coupled to (Chiang, [0037] discloses the mobile device may receive the requested cell information in a response from the remote system and the request and response may be transmitted over any suitable computer network and via any suitable access point such as a cell 100 or another wireless access point and the location specific cell information may include for individual geolocations of a set of geolocations, one or more of a radio technology associated with a cell, a cell identifier and previously observed signal strength of a radio signal from the cell; Chiang, [0025] discloses cell 100(2) may be a serving cell for a mobile device at the given moment and may represent an eNB that provides 4G LTE service; Chiang, [0076] discloses a WiFi radio chip may be used by the cell map component to scan for WiFi cells within communication range of the mobile device, a cellular radio chip may be utilized to scan for cellular based cells such as base stations, eNB cells, gNB cells, etc.).
Regarding claim 6, Chiang in view of Kim discloses:
The information handling system of claim 1, further comprising a signal map database to maintain location data descriptive of the location of the 5G NR access point relative to the access points within the 4G LTE communication network and the WiFi communication network (Chiang, [0014] discloses a substantial collection of cell information about observed cells over a geographical area may be stored and made accessible to a given mobile device from local memory of the mobile device and/or via access to the central database of the remote system and one can appreciate that such a remote system can amass a large number of data points regarding geolocations cells observed from those geolocations and bindings between multiple neighboring cells which can be made accessible to mobile device for download and caching in local memory of the mobile device; Chiang, [0063] discloses the cell information may be updated by storing updated cell information in local memory of the mobile device).
Regarding claim 9, Chiang in view of Kim discloses:
The information handling system of claim 1, wherein the location module receives data from a control manager at one of the 4G LTE communication network and the WiFi communication network descriptive of the known, specific location of the 5G NR access point relative to the 4G LTE base station or the WiFi access point (Chiang, [0037] discloses the mobile device may receive the requested cell information in a response from the remote system and the request and response may be transmitted over any suitable computer network and via any suitable access point such as a cell 100 or another wireless access point and the location specific cell information may include for individual geolocations of a set of geolocations, one or more of a radio technology associated with a cell, a cell identifier and previously observed signal strength of a radio signal from the cell; Chiang, [0025] discloses cell 100(2) may be a serving cell for a mobile device at the given moment and may represent an eNB that provides 4G LTE service; Chiang, [0076] discloses a WiFi radio chip may be used by the cell map component to scan for WiFi cells within communication range of the mobile device, a cellular radio chip may be utilized to scan for cellular based cells such as base stations, eNB cells, gNB cells, etc.).
Regarding claim 10, Chiang discloses:
A method of prioritizing communication with a 5G new radio (NR) communication network for an information handling system, (Chiang, [0051] discloses because the mobile device can access cell information indicating that the mobile device (i.e. reads on information handling system) should expect the RF signature of the cell to be available to the mobile device at its present location, the mobile device is able to proactively scan at block 308 for the availability of the 5G coverage from the gNB cell (i.e. reads on prioritizing communication with a 5G new radio); Chiang, [0012] discloses newer mobile devices such as fifth generation 5G compliant mobile devices are configured to employ the latest radio technologies to establish communication sessions over a cellular network and the mobile device will attempt to attach to a serving cell and given a choice between multiple available cells, the mobile device will generally prefer to attach to the cell that employs the latest radio technology).
comprising: with a processor or controller executing instructions of (Chiang, Fig. 8 & [0072]-[0073] discloses a mobile device may include one or more processors and one or more forms of computer readable memory and discloses the computer-readable memory may also be described as computer storage media for storage of information such as computer readable instructions, data structures, program modules or other data; Chiang, [0034] discloses that the processes described in the disclosure are illustrated as a collection of blocks that represent operations and computer-executable instructions stored on one or more computer-readable storage media that when executed by one or more processors perform the recited operations).
a location module, determining (Chiang, Fig. 3 & [0042] discloses at block 306 of the process, logic of the mobile device (i.e. reads on information handling system) may determine using the accessed cell information whether there are any known cells (i.e. reads on base stations and access points within a 4G LTE communication network and a WiFi communication network) that are expected to be near (i.e. reads on relative location) the mobile device and the determination at block 306 can be accomplished in various ways such as comparing the current GPS location of the mobile device to geolocations that are specified in the cell information to see if there is a hit or matches and then determining if there is cells associated with the matching geolocation other than a serving cell of the mobile device and the GPS location of the mobile device may match a location if the current GPS location is less than or equal to a threshold distance (i.e. reads on relative location) from the geolocation and there may be multiple hits or matching geolocations if the logic of the mobile device is configured to identify geolocations within a predefined radius of the current GPS location of the mobile device; Chiang, Fig. 1 & [0023] discloses a plurality of cells distributed throughout the geographical area wherein a cell represents an access point such as a cell tower, base station, etc. and the coverage area by the access point and each cell may be associated with a particular radio access technology and an individual cell may be enabled by one or more types of access points such as an eNB that provides 4G LTE service (i.e. reads on 4G LTE communication network access point) and a gNB that provides 5G service; Chiang, [0076] discloses cell map component configured to receive or otherwise obtain, store and utilize cell information stored in the memory and the cell map component may include functionality for performing any of the other techniques and functionality described with respect to the mobile device such as the radio signal scans that are performed at various frequencies via the communication interface to discover available cells within communication range of the mobile device for example a WiFi radio chip may be used by the cell map component to scan for WiFi cells (i.e. reads on WiFi communication network access point) within communication range of the mobile device, a cellular radio chip may be utilized to scan for cellular based cells such as base stations, eNB cells, gNB cells, etc.; Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the cells disclosed in the invention includes WiFi cells, 4G LTE cells, etc. and that a determination is made between the current location of the mobile device relative to the location of the WiFi cells, 4G LTE cells, etc. within a geolocation in order to be able to determine a match).
 with the processor or controller executing instructions of a control management module, seeking a 5G new radio (NR) access point by receiving, via the 4G LTE communication network or the WiFi communication network, data descriptive of a known, specific location of a 5G new radio (NR) access point relative to the 4G LTE base station and the WiFi access point; (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information (i.e. reads on data descriptive of a known, specific location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point) specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell (i.e. reads on seek a 5G new radio access point) and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell; Chiang, [0037] discloses the mobile device may receive the requested cell information (i.e. reads on receiving data descriptive) in a response from the remote system and the request and response may be transmitted over any suitable computer network and via any suitable access point such as a cell 100 (i.e. reads on via the 4G LTE communication network) or another wireless access point and the location specific cell information may include for individual geolocations of a set of geolocations, one or more of a radio technology associated with a cell, a cell identifier and previously observed signal strength of a radio signal from the cell; Chiang, [0025] discloses cell 100(2) may be a serving cell for a mobile device at the given moment and may represent an eNB that provides 4G LTE service; Chiang, [0057] discloses when the mobile device is at a given geolocation, the cell information may specify at least two cells that are associated with the geolocation and the cell information (i.e. reads on data descriptive) may indicate at least two bindings: one binding between the serving cell 100(2) and cell 100(2) and another binding between the serving cell 100(2) and cell 100(3) (i.e. reads on a known, specific location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point); Chiang, [0031] discloses the cell map conveys information regarding the whereabouts of cells that were observed by the mobile device by associating the cells with geolocations where the cells where observed and/or by associating and establishing a binding between multiple neighbor cells that may be observable from a common geolocation (i.e. reads on a known specific location); Chiang, [0067] discloses the serving cell may send to the mobile device a list of neighboring cells that are known to be within a threshold distance from the serving cell; Chiang, [0012] discloses the mobile device will attempt to attach to a serving cell and given a choice between multiple available cells, the mobile device will generally prefer to attach to the cell that employs the latest radio technology.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a mobile device would receive the cell map information from a serving cell access point such as a 4G LTE base station that includes geolocation information that includes the location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point which is utilized in searching for a 5G network).
with the processor or controller executing instructions of the control management module, determining whether the determined location of the information handling system is within a signal range distance to the known, specific location of the 5G NR access point before commencing scanning for 5G NR wireless links to save power consumption; and with the processor or controller executing instructions of a communication redirection module, scanning for the 5G NR access point and determining signal strength of the 5G NR access point after determining that the 5G NR access point is within a signal range distance (Chiang, [0051] discloses because the mobile device can access cell information indicating that the mobile device should expect the RF signature of the cell to be available (i.e. reads on within a signal range distance to the known, specific location of the 5G NR access point) to the mobile device at its present location (i.e. reads on determined location of the information handling system), the mobile device is able to proactively scan at block 308 for the availability of the 5G coverage from the gNB cell (i.e. reads on commencing scanning for 5G NR wireless links); Chiang, [0019] discloses the techniques devices, and system described may allow one or more devices to conserve resources with respect to power resources (i.e. reads on to save power consumption); Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan (i.e. reads on commencing scanning for 5G NR wireless links) and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength (i.e. reads on determining signal level of the 5G NR access point), the mobile device may attach to the cell as a serving cell; Chiang, Fig. 3 & [0042] discloses at block 306 of the process, logic of the mobile device may determine using the accessed cell information whether there are any known cells that are expected to be near the mobile device and the determination at block 306 can be accomplished in various ways such as comparing the current GPS location of the mobile device to geolocations that are specified in the cell information to see if there is a hit or matches and then determining if there is cells associated with the matching geolocation other than a serving cell of the mobile device; Chiang, [0037] discloses the location specific cell information may include for individual geolocations of a set of geolocations, one or more of a radio technology associated with a cell, a cell identifier and previously observed signal strength of a radio signal from the cell.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile device utilizes the cell map information to determine whether the current mobile location is within the signal range RF signature of an expected 5G cell prior to performing scanning and determining the signal level to determine whether it exceeds the signal threshold).
and switching a communication connection from a current base station or a current access point communicatively coupled to the information handling system to the 5G NR access point when the signal strength of the 5G NR access point is sufficient to support a 5G NR wireless link (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell (i.e. reads on switching a communication connection from a current base station or a current access point communicatively coupled to the information handling system to the 5G NR access point when the signal strength of the 5G NR access point is sufficient to support a 5G NR wireless link); Chiang, [0042] discloses at block 306, the logic of the mobile device may determine using the accessed cell information whether there are any known cells that are expected to be near the mobile device such as if the mobile device is attached to a serving cell (i.e. reads on current base station or access point), the logic of the mobile device may determine whether its current GPS location matches a geolocation specified in the cell information; Chiang, [0025] discloses cell 100(2) may be a serving cell for a mobile device at the given moment and may represent an eNB that provides 4G LTE service.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile device is initially attached to a serving cell such as a 4G LTE serving cell prior to switching and attaching to the new 5G cell that exceeds the signal threshold at its current location).
 Chiang discloses the mobile device determining its current location but fails to explicitly disclose the use of triangulation utilizing distance information in determining the location and therefore fails to disclose “determining a distance estimation of the information handling system relative to a 4G LTE base station and a WiFi access point for a location of the information handling system relative to the 4G base station and the WiFi access point;”.
In a related field of endeavor, Kim discloses:
determining a distance estimation of the information handling system relative to a 4G LTE base station and a WiFi access point for a location of the information handling system relative to the 4G base station and the WiFi access point; (Kim, [0114] discloses the access device may use the location information of the gateway and cell towers (i.e. reads on 4G LTE base station and a WiFi access point) to triangulate (i.e. reads on distance estimation) the location of the access device (i.e. reads on determine a location of the information handling system) and similar techniques may be used by other service providers to determine locations of WiFi gateways such as access points, routers or the like using a database of known locations of the gateways which may further be used to determine locations of other devices and the access device may use a combination of GPS, cellular or WiFi location data sources to determine verify or supplement its location; Kim, [0120] discloses determine the locations by performing triangulation using the locations of the network devices and the distances thereto (i.e. reads on via distance estimation); Kim, [0091] discloses the access device may be a smart phone computing device, etc.; Kim, [0093] discloses a gateway may be referred to as a base station, an access point, Node B, etc.; Kim, [0324] discloses the gateway may include one or more wireless transceivers operable to transmit wireless signal 2510; Kim, [0326] discloses the wireless signals 2510 may be transmitted via a wireless network which may be any wireless network such as WiFi, LTE, etc.; Kim, [0162] discloses receiving updated location information of the access device, wherein the updated location information of the access device is updated over time; Kim, [0005] discloses the determined location may become more and more accurate over a period of time by continuously or periodically accessing location information from the one or more other devices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the location of the access device is determined utilizing triangulation to determine the distance to the gateways which includes a combination of the WiFi access points and LTE base stations).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chiang to incorporate the teachings of Kim for the purpose of verifying or supplementing the location determination (Kim, [0114]) and increasing accuracy for the determined location (Kim, [0005]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a location of a mobile device as taught by Chiang) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining a location of a mobile device, wherein the process includes utilizing triangulation comprising distance information to continuously determine the location as taught by Kim) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining a location of a mobile device (i.e. as taught by Chiang & Kim) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 11, Chiang in view of Kim discloses:
The method of claim 10, further comprising receiving data from a global positioning system (GPS) communicatively coupled to the location module to further determine the location of the information handling system (Chiang, Fig. 3 & [0042] discloses the mobile device and the determination at block 306 can be accomplished in various ways such as comparing the current GPS location of the mobile device to geolocations that are specified in the cell information to see if there is a hit or matches and then determining if there is cells associated with the matching geolocation other than a serving cell of the mobile device; Kim, [0114] discloses the access device may use a combination of GPS, cellular or WiFi location data sources to determine verify or supplement its location).
Regarding claim 12, Chiang in view of Kim discloses:
The method of claim 10, further comprising, with the processor or controller executing instructions of a triangulation module, iteratively triangulating the location of the information handling system and providing updated location data to the location module of the information handling system (Kim, [0114] discloses the access device may use the location information of the gateway and cell towers to triangulate the location of the access device and similar techniques may be used by other service providers to determine locations of WiFi gateways such as access points, routers or the like using a database of known locations of the gateways which may further be used to determine locations of other devices and the access device may use a combination of GPS, cellular or WiFi location data sources to determine verify or supplement its location; Kim, [0162] discloses receiving updated location information of the access device, wherein the updated location information of the access device is updated over time; Kim, [0005] discloses the determined location may become more and more accurate over a period of time by continuously or periodically accessing location information from the one or more other devices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the triangulation to determine the location is continuously and iteratively performed and updated over time to increase the accuracy).
Regarding claim 17, Chiang discloses:
An information handling system, comprising: a processor and a controller; a memory device; (Chiang, Fig. 8 & [0072]-[0073] discloses a mobile device (i.e. reads on information handling system) may include one or more processors and one or more forms of computer readable memory and discloses the computer-readable memory may also be described as computer storage media for storage of information such as computer readable instructions, data structures, program modules or other data; Chiang, [0034] discloses that the processes described in the disclosure are illustrated as a collection of blocks that represent operations and computer-executable instructions stored on one or more computer-readable storage media that when executed by one or more processors perform the recited operations).
a wireless network interface device to communicatively couple the information handling system to a communication network; (Chiang, Fig. 8 & [0075] discloses the mobile device may further include communications interface (i.e. reads on wireless network interface) and the communications interface may facilitate transmitting and receiving wireless signals over any suitable wireless communications/data technology standard or protocol (i.e. reads on communication network)).
the processor or controller executing instructions of a location module to determine (Chiang, Fig. 3 & [0042] discloses at block 306 of the process, logic of the mobile device (i.e. reads on information handling system) may determine using the accessed cell information whether there are any known cells (i.e. reads on 4G base station and the WiFi access point) that are expected to be near (i.e. reads on relative location) the mobile device and the determination at block 306 can be accomplished in various ways such as comparing the current GPS location of the mobile device to geolocations that are specified in the cell information to see if there is a hit or matches and then determining if there is cells associated with the matching geolocation other than a serving cell of the mobile device and the GPS location of the mobile device may match a location if the current GPS location is less than or equal to a threshold distance (i.e. reads on relative location) from the geolocation and there may be multiple hits or matching geolocations if the logic of the mobile device is configured to identify geolocations within a predefined radius of the current GPS location of the mobile device; Chiang, Fig. 1 & [0023] discloses a plurality of cells distributed throughout the geographical area wherein a cell represents an access point such as a cell tower, base station, etc. and the coverage area by the access point and each cell may be associated with a particular radio access technology and an individual cell may be enabled by one or more types of access points such as an eNB that provides 4G LTE service (i.e. reads on 4G LTE communication network access point) and a gNB that provides 5G service; Chiang, [0076] discloses cell map component configured to receive or otherwise obtain, store and utilize cell information stored in the memory and the cell map component may include functionality for performing any of the other techniques and functionality described with respect to the mobile device such as the radio signal scans that are performed at various frequencies via the communication interface to discover available cells within communication range of the mobile device for example a WiFi radio chip may be used by the cell map component to scan for WiFi cells (i.e. reads on WiFi communication network access point) within communication range of the mobile device, a cellular radio chip may be utilized to scan for cellular based cells such as base stations, eNB cells, gNB cells, etc.; Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the cells disclosed in the invention includes WiFi cells, 4G LTE cells, etc. and that a determination is made between the current location of the mobile device relative to the location of the WiFi cells, 4G LTE cells, etc. within a geolocation in order to be able to determine a match).
 the processor or controller executing instructions of a control management module to seek a 5G new radio (NR) access point by receiving, via the 4G LTE communication network or the WiFi communication network, data descriptive of a known, specific location of the 5G (NR) access point relative to the base stations and access points within the 4G LTE communication network and the WiFi communication network; (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information (i.e. reads on data descriptive of a known, specific location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point) specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell (i.e. reads on seek a 5G new radio access point) and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell; Chiang, [0037] discloses the mobile device may receive the requested cell information (i.e. reads on receiving data descriptive) in a response from the remote system and the request and response may be transmitted over any suitable computer network and via any suitable access point such as a cell 100 (i.e. reads on via the 4G LTE communication network) or another wireless access point and the location specific cell information may include for individual geolocations of a set of geolocations, one or more of a radio technology associated with a cell, a cell identifier and previously observed signal strength of a radio signal from the cell; Chiang, [0025] discloses cell 100(2) may be a serving cell for a mobile device at the given moment and may represent an eNB that provides 4G LTE service; Chiang, [0057] discloses when the mobile device is at a given geolocation, the cell information may specify at least two cells that are associated with the geolocation and the cell information (i.e. reads on data descriptive) may indicate at least two bindings: one binding between the serving cell 100(2) and cell 100(2) and another binding between the serving cell 100(2) and cell 100(3) (i.e. reads on a known, specific location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point); Chiang, [0031] discloses the cell map conveys information regarding the whereabouts of cells that were observed by the mobile device by associating the cells with geolocations where the cells where observed and/or by associating and establishing a binding between multiple neighbor cells that may be observable from a common geolocation (i.e. reads on a known specific location); Chiang, [0067] discloses the serving cell may send to the mobile device a list of neighboring cells that are known to be within a threshold distance from the serving cell; Chiang, [0012] discloses the mobile device will attempt to attach to a serving cell and given a choice between multiple available cells, the mobile device will generally prefer to attach to the cell that employs the latest radio technology.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a mobile device would receive the cell map information from a serving cell access point such as a 4G LTE base station that includes geolocation information that includes the location of the 5G NR access point relative to the 4G LTE base station and the WiFi access point which is utilized in searching for a 5G network).
the processor or controller executing instructions of the control management module to determine that the determined location of the information handling system is within a signal range distance to the known, specific location of the 5G NR access point before commencing scanning for 5G NR wireless links to save power consumption; (Chiang, [0051] discloses because the mobile device can access cell information indicating that the mobile device should expect the RF signature of the cell to be available (i.e. reads on within a signal range distance to the known, specific location of the 5G NR access point) to the mobile device at its present location (i.e. reads on determined location of the information handling system), the mobile device is able to proactively scan at block 308 for the availability of the 5G coverage from the gNB cell (i.e. reads on commencing scanning for 5G NR wireless links); Chiang, [0019] discloses the techniques devices, and system described may allow one or more devices to conserve resources with respect to power resources (i.e. reads on to save power consumption); Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan (i.e. reads on commencing scanning for 5G NR wireless links) and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength (i.e. reads on determining signal level of the 5G NR access point), the mobile device may attach to the cell as a serving cell; Chiang, Fig. 3 & [0042] discloses at block 306 of the process, logic of the mobile device may determine using the accessed cell information whether there are any known cells that are expected to be near the mobile device and the determination at block 306 can be accomplished in various ways such as comparing the current GPS location of the mobile device to geolocations that are specified in the cell information to see if there is a hit or matches and then determining if there is cells associated with the matching geolocation other than a serving cell of the mobile device; Chiang, [0037] discloses the location specific cell information may include for individual geolocations of a set of geolocations, one or more of a radio technology associated with a cell, a cell identifier and previously observed signal strength of a radio signal from the cell.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile device utilizes the cell map information to determine whether the current mobile location is within the signal range RF signature of an expected 5G cell prior to performing scanning and determining the signal level to determine whether it exceeds the signal threshold).
the processor or controller executing instructions of a communication redirection module to switch a communication connection from a current base station or a current access point within one of the 4G LTE communication network and the WiFi communication network respectively communicatively coupled to the information handling system to the 5G NR access point; (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell (i.e. reads on switch a communication connection from a current base station or a current access point within one of the 4G LTE communication network and the WiFi communication network respectively communicatively coupled to the information handling system to the 5G NR access point); Chiang, [0042] discloses at block 306, the logic of the mobile device may determine using the accessed cell information whether there are any known cells that are expected to be near the mobile device such as if the mobile device is attached to a serving cell (i.e. reads on a current base station of the 4G LTE communication network), the logic of the mobile device may determine whether its current GPS location matches a geolocation specified in the cell information; Chiang, [0025] discloses cell 100(2) may be a serving cell for a mobile device at the given moment and may represent an eNB that provides 4G LTE service (i.e. reads on a current base station of the 4G LTE communication network).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile device is initially attached to a serving cell such as a 4G LTE serving cell prior to switching and attaching to the new 5G cell that exceeds the signal threshold at its current location).
 and the processor or controller executing instructions of the control management module to update a signal map database to maintain location data descriptive of the known, specific location of the 5G NR access point and the signal distance range for the 5G NR access point relative to the 4G LTE base station and the WiFi access point (Chiang, [0014] discloses a substantial collection of cell information about observed cells over a geographical area may be stored and made accessible to a given mobile device from local memory of the mobile device and/or via access to the central database of the remote system and one can appreciate that such a remote system can amass a large number of data points regarding geolocations cells observed from those geolocations and bindings between multiple neighboring cells which can be made accessible to mobile device for download and caching in local memory of the mobile device; Chiang, [0063] discloses the cell information may be updated by storing updated cell information in local memory of the mobile device).
Chiang discloses the mobile device determining its current location but fails to explicitly disclose the use of triangulation utilizing distance information in determining the location and therefore fails to disclose “determine via triangulation a distance estimation of the information handling system relative to a 4G LTE base station and a WiFi access point for location relative to the 4G base station and the WiFi access point;”.
In a related field of endeavor, Kim discloses:
determine via triangulation a distance estimation of the information handling system relative to a 4G LTE base station and a WiFi access point for location relative to the 4G base station and the WiFi access point; (Kim, [0114] discloses the access device may use the location information of the gateway and cell towers (i.e. reads on 4G LTE base station and a WiFi access point) to triangulate (i.e. reads on determine via triangulation a distance estimation) the location of the access device (i.e. reads on determine a location of the information handling system) and similar techniques may be used by other service providers to determine locations of WiFi gateways such as access points, routers or the like using a database of known locations of the gateways which may further be used to determine locations of other devices and the access device may use a combination of GPS, cellular or WiFi location data sources to determine verify or supplement its location;  Kim, [0120] discloses determine the locations by performing triangulation (i.e. reads on triangulation) using the locations of the network devices and the distances thereto (i.e. reads on distance estimation); Kim, [0091] discloses the access device may be a smart phone computing device, etc.; Kim, [0093] discloses a gateway may be referred to as a base station, an access point, Node B, etc.; Kim, [0324] discloses the gateway may include one or more wireless transceivers operable to transmit wireless signal 2510; Kim, [0326] discloses the wireless signals 2510 may be transmitted via a wireless network which may be any wireless network such as WiFi, LTE, etc.; Kim, [0162] discloses receiving updated location information of the access device, wherein the updated location information of the access device is updated over time; Kim, [0005] discloses the determined location may become more and more accurate over a period of time by continuously or periodically accessing location information from the one or more other devices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the location of the access device is determined utilizing triangulation to determine the distance to the gateways which includes a combination of the WiFi access points and LTE base stations).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chiang to incorporate the teachings of Kim for the purpose of verifying or supplementing the location determination (Kim, [0114]) and increasing accuracy for the determined location (Kim, [0005]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a location of a mobile device as taught by Chiang) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining a location of a mobile device, wherein the process includes utilizing triangulation comprising distance information to continuously determine the location as taught by Kim) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining a location of a mobile device (i.e. as taught by Chiang & Kim) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 18, Chiang in view of Kim discloses:
The information handling system of claim 17, further comprising a global positioning system (GPS) communicatively coupled to the location module to further determine the location of the information handling system (Chiang, Fig. 3 & [0042] discloses the mobile device and the determination at block 306 can be accomplished in various ways such as comparing the current GPS location of the mobile device to geolocations that are specified in the cell information to see if there is a hit or matches and then determining if there is cells associated with the matching geolocation other than a serving cell of the mobile device; Kim, [0114] discloses the access device may use a combination of GPS, cellular or WiFi location data sources to determine verify or supplement its location).
Regarding claim 19, Chiang in view of Kim discloses:
The information handling system of claim 17, wherein the location module determines the location of the information handling system at a remote server location receiving location data from the 4G LTE base station and the WiFi access point and transmitting the determined location to the information handling system (Chiang, [0037] discloses the mobile device may receive the requested cell information in a response from the remote system and by providing a location in the request for cell information, the remote system may send the response to the mobile device that includes some but not all of the cell information in the cell map accessible to the remote system that is the response may include location specific cell information that is specific to the location specified in the request and cell information that is specific to the geographical area that includes the location specified in the request and the request and response may be transmitted over any suitable computer network and via any suitable access point such as a cell 100 or another wireless access point and the location specific cell information may include for individual geolocations of a set of geolocations, one or more of a radio technology associated with a cell, a cell identifier and previously observed signal strength of a radio signal from the cell; Chiang, [0025] discloses cell 100(2) may be a serving cell for a mobile device at the given moment and may represent an eNB that provides 4G LTE service; Chiang, [0076] discloses a WiFi radio chip may be used by the cell map component to scan for WiFi cells within communication range of the mobile device, a cellular radio chip may be utilized to scan for cellular based cells such as base stations, eNB cells, gNB cells, etc.).
Regarding claim 20, Chiang in view of Kim discloses:
The information handling system of claim 17, further comprising the processor or controller executing instructions of a signal strength detection module to detect a signal strength between the information handling system and the 5G NR access point (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell). 

Claim(s) 5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Patent Publication 2021/0160720 herein after referenced as Chiang) in view of Kim et al. (US Patent Publication 2016/0165570 herein after referenced as Kim) and further in view of Souissi et al. (US Patent Publication 2012/0258715 herein after referenced as Souissi).



Regarding claim 5, Chiang in view of Kim discloses:
The information handling system of claim 1 further comprising (see claim 1).  Chiang in view of Kim discloses a mobile device moving to another location but fails to disclose the use of an accelerometer and a gyroscope to determine the trajectory and therefore fails to disclose “an accelerometer and a gyroscope communicatively coupled to the location module to determine a trajectory of the information handling system relative to the 4G LTE base station and the WiFi access point.” 
	In a related field of endeavor, Souissi discloses:
an accelerometer and a gyroscope communicatively coupled to the location module to determine a trajectory of the information handling system relative to the 4G LTE base station and the WiFi access point (Souissi, [0037] discloses motion sensor can comprise an accelerometer, a gyroscope sensor or other type of sensor that can be used to detect that the user device is being moved and can be used to predict whether the user device is going to move from the coverage area of one base station to another; Souissi, [0039] discloses the position module can also be configured to provide information including the current location of the user device, whether the user device is moving, how fast the user device is moving and in what direction the user device is moving to the coverage map module and can determine the location of the user device through multilateration based on the signal strength to nearby base stations; Souissi, [0026]-[0027] discloses the user device includes one or more WWAN interfaces that allow the user to connect to one or more WWAN networks to connect to WWAN connections provided by different WWAN network providers and includes multiple WLAN interfaces that enables the user device to connect to the networks of mobile phone data network / provider using different frequencies and/or communications standard and the WWAN interface can be configured to implement one of 3G, Long Term Evolution LTE protocols,  and/or newer 4G protocols and discloses the WiFi device includes a WLAN interface that allows the WiFi device to communicate with a wireless user device.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that both the accelerometer and the gyroscope can be utilized together to provide motion data to determine the trajectory of the user device).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chiang in view of Kim to incorporate the teachings of Souissi for the purpose of providing the system with a means to predict where the mobile device will end up moving (Souissi, [0037]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a location of a mobile device as taught by Chiang) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining a location of a mobile device, wherein the process includes utilizing an accelerometer and gyroscope to determine the trajectory as taught by Souissi) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining a location of a mobile device (i.e. as taught by Chiang & Souissi) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 14, Chiang in view of Kim discloses:
The method of claim 10 (see claim 10).  Chiang in view of Kim discloses a mobile device moving to another location but fails to disclose the use of an accelerometer and a gyroscope to determine the trajectory and therefore fails to disclose “wherein determining a trajectory of the information handling system relative to the access points within the 4G LTE communication network or the WiFi communication network is done by an accelerometer and a gyroscope communicatively coupled to the location module.” 
In a related field of endeavor, Souissi discloses:
wherein determining a trajectory of the information handling system relative to the access points within the 4G LTE communication network or the WiFi communication network is done by an accelerometer and a gyroscope communicatively coupled to the location module (Souissi, [0037] discloses motion sensor can comprise an accelerometer, a gyroscope sensor or other type of sensor that can be used to detect that the user device is being moved and can be used to predict whether the user device is going to move from the coverage area of one base station to another; Souissi, [0039] discloses the position module can also be configured to provide information including the current location of the user device, whether the user device is moving, how fast the user device is moving and in what direction the user device is moving to the coverage map module and can determine the location of the user device through multilateration based on the signal strength to nearby base stations; Souissi, [0026]-[0027] discloses the user device includes one or more WWAN interfaces that allow the user to connect to one or more WWAN networks to connect to WWAN connections provided by different WWAN network providers and includes multiple WLAN interfaces that enables the user device to connect to the networks of mobile phone data network / provider using different frequencies and/or communications standard and the WWAN interface can be configured to implement one of 3G, Long Term Evolution LTE protocols,  and/or newer 4G protocols and discloses the WiFi device includes a WLAN interface that allows the WiFi device to communicate with a wireless user device.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that both the accelerometer and the gyroscope can be utilized together to provide motion data to determine the trajectory of the user device).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chiang in view of Kim to incorporate the teachings of Souissi for the purpose of providing the system with a means to predict where the mobile device will end up moving (Souissi, [0037]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a location of a mobile device as taught by Chiang) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining a location of a mobile device, wherein the process includes utilizing an accelerometer and gyroscope to determine the trajectory as taught by Souissi) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining a location of a mobile device (i.e. as taught by Chiang & Souissi) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 15, Chiang in view of Kim and further in view of Souissi discloses:
The method of claim 14, further comprising the processor or controller executing instructions of a signal strength detection module to determine a signal strength between the information handling system and the 5G NR access point via execution of a signal strength detection module (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell; Chiang, [0051] discloses because the mobile device can access cell information indicating that the mobile device should expect the RF signature of the cell to be available to the mobile device at its present location, the mobile device is able to proactively scan at block 308 for the availability of the 5G coverage from the gNB cell).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Patent Publication 2021/0160720 herein after referenced as Chiang) in view of Kim et al. (US Patent Publication 2016/0165570 herein after referenced as Kim) in view of Souissi et al. (US Patent Publication 2012/0258715 herein after referenced as Souissi) and further in view of SRIVASTAVA et al. (US Patent Publication 2019/0150042 herein after referenced as Srivastava).

Regarding claim 16, Chiang in view of Kim and further in view of Souissi discloses:
The method of claim 15, further comprising, when the signal strength detection module detects a signal strength between the information handling system and the 5G NR access point (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell; Chiang, [0051] discloses because the mobile device can access cell information indicating that the mobile device should expect the RF signature of the cell to be available to the mobile device at its present location, the mobile device is able to proactively scan at block 308 for the availability of the 5G coverage from the gNB cell).
Chiang in view of Kim and further in view of Souissi discloses performing a handover by attaching to a new serving cell from a current network to a target network based on determining a signal strength of the 5G NR access point to be above a threshold but fails to disclose what occurs when the signal strength is below a threshold and therefore fails to disclose “when the signal strength detection module detects a signal strength between the information handling system and the 5G NR access point is below a threshold received signal strength indicator (RSSI) level, searching for, via execution of a wireless network interface device: another 5G NR access point available for communication; an access point associated with the 4G LTE communication network; or an access point associated with the WiFi communication network.” 
In a related field of endeavor, Srivastava discloses: 
when the signal strength detection module detects a signal strength between the information handling system and the 5G NR access point is below a threshold received signal strength indicator (RSSI) level, searching for, via execution of a wireless network interface device: another 5G NR access point available for communication; an access point associated with the 4G LTE communication network; or an access point associated with the WiFi communication network (Srivastava, [0082]-[0083] discloses the UE may determine the received signal level to determine whether to remain camped on the serving cell or to reselect to a neighbor cell and if the received signal level of the serving base station is greater than or equal to the specified threshold value, the UE may remain camped on the serving cell, otherwise determines if the received signal level of the serving base station is less than the specified threshold and discloses performing rank based cell reselection procedure by determining a respective second signal strength associated with each of a second set of neighbor base stations upon determining that the first signal strength meets the reselection criteria; Srivastava, [0074] discloses when the UE is camped on a 3G serving base station and the reselection priority list includes a prioritized list of 5G base station, the UE may reselect to the highest priority neighbor cell included in the list that also meets the minimum signal strength; Srivastava, [0054] discloses UEs may support several RATs such as 2G, 3G, 4G and 5G and may switch between the different RATs based on the type of RAT supported by a serving cell; Srivastava, [0028] discloses base stations configured for 4G LTE; Srivastava, [0032] discloses a WiFi AP.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a 5G cell can be selected as a current serving cell and when a signal strength of a current 5G serving cell falls below a signal strength threshold, the reselection criteria is performed and the signal strength of the neighboring base stations are searched and measured).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chiang in view of Kim and further in view of Souissi to incorporate the teachings of Srivastava for the purpose of increasing quality of service (Srivastava, [0055]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a handover from the current network to a target network as taught by Chiang) with another known element (i.e. performing a process of performing a handover from the current network to a target network, wherein the handover is from a current 4G network or WiFi network to a highest priority 5G network based on a current serving RSSI being below a threshold as taught by Srivastava) to obtain the predictable result of the system performing a process of performing a handover from the current network to a target network (i.e. as taught by Chiang & Srivastava) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Patent Publication 2021/0160720 herein after referenced as Chiang) in view of Kim et al. (US Patent Publication 2016/0165570 herein after referenced as Kim) and further in view of MELLQVIST (US Patent Publication 2020/0169833 herein after referenced as Mellqvist).

Regarding claim 7 and claim 13, Chiang in view of Kim discloses:
The information handling system of claim 1, further comprising (see claim 1) and The method of claim 10, further comprising (see claim 10).  Chiang in view of Kim discloses performing a process of determining the location of the mobile device but fails to explicitly disclose the use of a beamsweeping process and therefore fails to disclose “a 5G mm-wave antenna array to conduct a beamsweeping process at a plurality of angles out from the information handling system for the 5G NR access point and using angle data determined from the determined location of the information handling system relative to the known, specific location of the 5G NR access point as an initial seed angle for the beamsweeping process.” 
In a related field of endeavor, Mellqvist discloses:
a 5G mm-wave antenna array to conduct a beamsweeping process at a plurality of angles out from the information handling system for the 5G NR access point and using angle data determined from the determined location of the information handling system relative to the known, specific location of the 5G NR access point as an initial seed angle for the beamsweeping process (Mellqvist, [0045]-[0046] discloses the base station may perform a beam sweep of the geographical area at an increased frequency than the frequency of a conventional beam sweep and this beam sweep may be over a reduced set of beam angles that are near the previously known location of the person and/or UE and discloses determining that the person has not exited the geographical area serviced by the base station at block 1430 may include reducing the performing of the beam sweep to the frequency of the conventional beam sweep at block 1620; Mellqvist, [0021] discloses improved methods are needed for better setup and maintenance of communication between a base station and a UE when employing millimeter wave technologies in 5G communication system; Mellqvist, [0037] discloses the beam sweep may be performed in a reduced set of beam angles corresponding to the area in close proximity to the person out of a full set of beam angles available for transmitting and/or receiving by the base station and instead of sweeping the entire coverage area of the base station, the area in close proximity to the person that was recognized is swept and this reduced beam sweep has the effect to improve efficiency since power is saved by not sweeping the entire coverage area and also may reduce latency of establishing the connection since a smaller coverage area is swept; Mellqvist, [0021] discloses a UE employing millimeter wave technologies in 5G communication systems; Mellqvist, [0048] discloses a smaller number of MIMO antennas may be used).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chiang in view of Kim to incorporate the teachings of Mellqvist for the purpose of improving efficiency, conserving power and reducing latency (Mellqvist, [0037]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining the location of the mobile device as taught by Chiang) with another known element (i.e. performing a process of determining the location of the mobile device, wherein the process includes performing a process of performing beam sweeping on a 5G network and wherein the beam sweeping process includes utilizing beam angles as taught by Mellqvist) to obtain the predictable result of the system performing a process of determining the location of the mobile device (i.e. as taught by Chiang & Mellqvist) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Patent Publication 2021/0160720 herein after referenced as Chiang) in view of Kim et al. (US Patent Publication 2016/0165570 herein after referenced as Kim) in view of MELLQVIST (US Patent Publication 2020/0169833 herein after referenced as Mellqvist) and further in view of SRIVASTAVA et al. (US Patent Publication 2019/0150042 herein after referenced as Srivastava).

Regarding claim 8, Chiang in view of Kim and further in view of Mellqvist discloses:
The information handling system of claim 7, wherein, when the signal strength detection module detects a signal strength between the information handling system and the 5G NR access point (Chiang, Fig. 3 & [0048] discloses the mobile device may determine at block 306, that the cell information specifies multiple cells that are expected to be available at the present location of the mobile device and the mobile device may select one of these cells such as a gNB cell and the mobile device may perform a radio signal scan and if the radio signal is sufficiently strong such as it exceeds a threshold signal strength, the mobile device may attach to the cell as a serving cell; Chiang, [0051] discloses because the mobile device can access cell information indicating that the mobile device should expect the RF signature of the cell to be available to the mobile device at its present location, the mobile device is able to proactively scan at block 308 for the availability of the 5G coverage from the gNB cell).
Chiang in view of Kim and further in view of Mellqvist discloses performing a handover by attaching to a new serving cell from a current network to a target network based on determining a signal strength of the 5G NR access point to be above a threshold but fails to disclose what occurs when the signal strength is below a threshold and therefore fails to disclose “detects a signal strength between the information handling system and the 5G NR access point is below a threshold 
In a related field of endeavor, Srivastava discloses: 
detects a signal strength between the information handling system and the 5G NR access point is below a threshold a received signal strength indicator (RSSI) level, the wireless network interface device searches for: another 5G NR access point available for communication; an access point associated with the 4G LTE communication network; or an access point associated with the WiFi communication network (Srivastava, [0082]-[0083] discloses the UE may determine the received signal level to determine whether to remain camped on the serving cell or to reselect to a neighbor cell and if the received signal level of the serving base station is greater than or equal to the specified threshold value, the UE may remain camped on the serving cell, otherwise determines if the received signal level of the serving base station is less than the specified threshold and discloses performing rank based cell reselection procedure by determining a respective second signal strength associated with each of a second set of neighbor base stations upon determining that the first signal strength meets the reselection criteria; Srivastava, [0074] discloses when the UE is camped on a 3G serving base station and the reselection priority list includes a prioritized list of 5G base station, the UE may reselect to the highest priority neighbor cell included in the list that also meets the minimum signal strength; Srivastava, [0054] discloses UEs may support several RATs such as 2G, 3G, 4G and 5G and may switch between the different RATs based on the type of RAT supported by a serving cell; Srivastava, [0028] discloses base stations configured for 4G LTE; Srivastava, [0032] discloses a WiFi AP.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a 5G cell can be selected as a current serving cell and when a signal strength of a current 5G serving cell falls below a signal strength threshold, the reselection criteria is performed and the signal strength of the neighboring base stations are searched and measured).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chiang in view of Kim and further in view of Mellqvist to incorporate the teachings of Srivastava for the purpose of increasing quality of service (Srivastava, [0055]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a handover from the current network to a target network as taught by Chiang) with another known element (i.e. performing a process of performing a handover from the current network to a target network, wherein the handover is from a current 4G network or WiFi network to a highest priority 5G network based on a current serving RSSI being below a threshold as taught by Srivastava) to obtain the predictable result of the system performing a process of performing a handover from the current network to a target network (i.e. as taught by Chiang & Srivastava) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KANNAN et al. (US Patent Publication 2014/0067649) discloses the communication network obtains the location of the user by one or more other techniques such as triangulation and the triangulation may be based on a variety of wireless or communications techniques including WiFi, 3G, 4G, LTE and so on and triangulation may be determined by a combination of wireless techniques in coordination with an app on the user device.
	

Cao (US Patent Publication 2016/0094943) discloses the user device may utilize GPS, cellular signals, Wi-Fi signals, LTE Direct signals or a combination thereof to determine the user location.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645